DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al. (US 2012/0037965 A1; hereinafter “Terada”).
Regarding Claim 11, referring to at least Figs. 2-3 and related text, Terada teaches a semiconductor device structure, comprising: a semiconductor substrate (1S) (paragraph 76); a gate (8 and 10b) disposed on the semiconductor substrate and extending in a first direction (a vertical or an up-down direction in fig. 3) (paragraphs 77-78); a source doped region (a left-side one of 14 as a source region) disposed in the semiconductor substrate and extending in the first direction (paragraph 79); a drain doped region (a right-side one of 14 as a drain region) disposed in the semiconductor substrate and extending in the first direction (paragraph 79), wherein the source doped region and the drain doped region are located on two opposite sides of the gate (fig. 2); a plurality of source contact windows (top five PLG1s in Fig. 3 as claimed “a plurality of source contact windows” electrically contacting the left-side one of 14) disposed on the source doped region and extending in the first direction (See an annotated Fig. 3 below & paragraph 86); a plurality of drain contact windows (bottom five PLG1s in Fig. 3 as claimed “a plurality of drain contact windows” electrically contacting the right-side one of 14) disposed on the drain doped region and extending in the first direction (See the annotated Fig. 3 below & paragraph 86), wherein the drain contact windows and the source contact windows are in different rows from a top view (See the annotated Fig. 3 showing a top view); and a first source conductive element (HL1 as a source wire electrically contacting the left-side one of 14) disposed on the source contact windows (paragraph 86), wherein the first source conductive element is electrically connected to the source doped region and extends in the first direction (figs. 2-3 and paragraphs 86, 97).

    PNG
    media_image1.png
    660
    809
    media_image1.png
    Greyscale

Regarding Claim 13, Terada teaches further comprising: a first drain conductive element (HL1 as a drain wire electrically contacting the right-side one of 14) disposed on the drain contact windows (paragraph 86), wherein the first drain conductive element is electrically connected to the drain doped region and extends in the first direction (figs. 2-3 and paragraphs 86, 97).
Regarding Claim 14, Terada teaches wherein from a side perspective view, the first drain conductive element partially overlaps the first source conductive elements (fig. 3.  For example, with a side-view from right side to the left side in fig. 3, HL1 as the drain wire partially overlapping HL1 as the source wire).
Regarding Claim 15, Terada teaches wherein the first drain conductive element offsets the first source conductive element (figs. 2-3).
Regarding Claim 16, Terada teaches wherein the first source conductive element is in physical contact with at least two source contact windows (figs. 2-3).
Regarding Claim 17, Terada teaches further comprising: a plurality of source conductive holes (PLG2 as source plugs electrically contacting the left-side one of 14) disposed on the source doped region (paragraph 140); and a plurality of drain conductive holes (PLG2 as drain plugs electrically contacting the left-side one of 14) disposed on the drain doped region (paragraph 140), wherein the source conductive holes offset the drain conductive holes (fig. 19).
Regarding Claim 18, Terada teaches wherein the source conductive holes offset the source conductive windows (fig. 19).
Regarding Claim 19, Terada teaches wherein the first source conductive element is in physical contact with at least two source conductive holes (fig. 19).
Regarding Claim 20, Terada teaches further comprising: a second source conductive element (HL2 as a source wire electrically contacting the left-side one of 14) covering the first source conductive element and extending in the first direction (paragraph 140).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829